EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In claim 9, line 2, insert --from-- between “selected” and “rutile”.
In claim 18, line 2, insert --from-- between “selected” and “rutile”.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art, both those references cited by Applicant and those cited herewith by the Office show that the bipolar membranes of the prior art were known to possess a catalyst located at the interface between the anion exchange membrane and the cation exchange membrane.  However, in the prior art, the catalyst was either a single layer of catalyst (e.g. McDonald, cited by Applicant) or multiple layers of a single catalyst (e.g. Li et al, cited by Applicant).  The prior art does not suggest using the combination of two different catalysts within the interfacial region of a bipolar membrane.  Absent the blueprint of the present specification, one of ordinary skill in the art would not have been motivated to modify the prior art bipolar membranes by using two layers of two different catalysts at the interfacial region of the bipolar membrane as required by both claims 1 and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY D WILKINS III whose telephone number is (571)272-1251. The examiner can normally be reached M-F 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/HARRY D WILKINS III/Primary Examiner, Art Unit 1794